Citation Nr: 1418141	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-41 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the cervical spine (a neck disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to September 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before the Board in March 2013, however he cancelled the hearing.  Therefore the case will proceed as though his request for a hearing has been withdrawn.  38 C.F.R. § 20.704.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has consistently asserted that his current neck disorder is due to his service-connected left shoulder disorder.  In May 2009, the Veteran was provided with a VA examination regarding whether his left shoulder disorder caused his neck disorder.  However, the examiner did not address whether the Veteran's current neck disorder was aggravated by his left shoulder disorder.  Accordingly, remand is required for a supplemental VA examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2009 examiner, if available.  If the previous examiner is not available, schedule the Veteran for an examination to evaluate the etiology of his current neck disorder.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  

Consistent with the factual and medical history, including the April 1987 medical certificate which lists the Veteran's dislocated left shoulder as past history relevant to his neck pain, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current neck disorder was aggravated (permanently increased in severity) by his service-connected left shoulder disorder?

2.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

